  Case 3:20-cv-00014-TSL-FKB Document 17 Filed 06/01/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION

STANLEY ELLIS RAWLS, #K4053                         PETITIONER

VS.                                   CIVIL ACTION NO. 3:20CV14TSL-FKB

WARDEN LAMAR SHAW                                   RESPONDENT


                                   ORDER

      This cause came on this date to be heard upon the report and

recommendation of United States Magistrate Judge F. Keith Ball,

and the court, no objection having been filed and having fully

reviewed the report and recommendation entered in this cause on

May 4, 2020, and being duly advised in the premises, finds that

said report and recommendation should be adopted as the opinion of

this court.

      IT IS, THEREFORE, ORDERED that the report and recommendation

of United States Magistrate Judge F. Keith Ball entered on May 4,

2020, be, and the same is hereby adopted as the finding of this

court.    Accordingly, it is ordered that respondent’s motion to

dismiss is granted and the petition for writ of habeas corpus,

filed pursuant to § 2254, is hereby dismissed.

      It is further ordered that a certificate of appealability is

denied.   Petitioner has failed to demonstrate that “jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right” or that "jurists of

reason would find it debatable whether [this] court was correct in
  Case 3:20-cv-00014-TSL-FKB Document 17 Filed 06/01/20 Page 2 of 2




its procedural ruling.”     Slack v. McDaniel, 529 U.S. 473, 484, 120

S. Ct. 1595, 146 L. Ed. 2d 542 (2000).

     A separate judgment will be entered in accordance with Rule

58 of the Federal Rules of Civil Procedure.

     SO ORDERED this 1st day of June, 2020.




_____________                     /s/Tom S. Lee_______________________
                                  UNITED STATES DISTRICT JUDGE




                                     2
